Citation Nr: 1737765	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	Christa McGill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1964 to June 1968.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) regional office in Winston-Salem, North Carolina.  In an April 2017 supplemental statement of the case (SSOC), this agency of original jurisdiction (AOJ) continued to deny the Veteran's claim for entitlement to an increased diabetes rating. 

In January 2014, the Veteran testified before a Decision Review Officer in Winston-Salem.  In October 2015, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  Along with the rest of the Veteran's claims file, the hearing transcripts are in the Veteran Benefit Management System (VBMS) or Legacy Content Manager (LCM) databases.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In January 2016, the Board remanded the Veteran's diabetes claim to the AOJ for further development.  Specifically, the Board required an updated VA examination before it could rule on the Veteran's diabetes claim.  The AOJ completed the requisite, substantial development and, therefore, the Board is prepared to render the decision found below.

The Board notes that the Veteran has perfected an additional appeal, but it is not yet ripe for Board review.  The Veteran received a Statement of the Case on the issues of entitlement to earlier effective dates for the grant of gout, diabetic neuropathy, and open angle glaucoma and cataracts in April 2017, and he timely perfected his appeal as to those issues in June 2017.  These issues have not yet been certified by the RO to the Board, and it appears that the RO is still working on these issues.  As such, the Board declines to take any further action on these issues at this time. This delay is to ensure that the Veteran is afforded full due process in these matters.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2016) (Due process protections apply to disability compensation proceedings before the Board). These issues will be the subject of a later Board decision as appropriate.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's diabetes has resulted in insulin dependence and a restricted diet.  

2. On January 2, 2014, the Veteran was medically directed to regulate his activities; the need for regulations of activities is no shown prior to January 2, 2014.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met for the period prior to January 2, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.119, Diagnostic Code 7913 (2016).  

2.  Effective January 2, 2014, the criteria for a 40 percent disability rating for diabetes mellitus, type II were satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2016).  The VCAA required notice provisions were accomplished by a February 2011 letter, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records (STRs), government treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was afforded VA examinations in February 2011 and September 2016.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations (and the opinions provided) are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board in January 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's remand, the AOJ provided the Veteran with an updated VA examination for his diabetes.  For his part, the Veteran has not identified or provided any updated private treatment records since the Board's January 2016 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II. General Considerations for an Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for diabetes in November 2010.  See Veteran's Supplemental Claim.  Thus, the relevant temporal focus for the disability in question dates back to November 2009. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart, 21 Vet. App. at 509-10; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

III. Rating a Diabetes Mellitus, Type II Disability

The Veteran's diabetes disability has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  This 20 percent rating has an effective date of July 31, 2008.         

Under Diagnostic Code (DC) 7913, a rating of 10 percent is assigned for diabetes that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119.   

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, n. 1.  

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100 percent rating)).  

Also, the Board observes that the rating criteria contained in DC 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

In the instant case, each separate element (insulin, restricted diet, and regulation of activities) must be met for the Veteran to meet the criteria for the next rating step, 40 percent.  See Middleton, 727 F.3d 1172; see also 38 C.F.R. § 4.119, DC 7913.  During the entire claim period, the evidence clearly establishes that the Veteran's diabetes required the use of insulin and regulation of his diet.  See June 2011 Medical Treatment Record.  Now, the Veteran need only show that regulation of his activities has been medically prescribed to qualify for a 40 percent rating under DC 7913.

In July 2010, the Veteran's private physician, Dr. K.H., completed his progress notes.  In the notes, the Veteran's use of insulin was noted, his diet was labeled "healthy," and he was continued on an exercise plan.

In February 2011, a compensation and pension exam report was prepared for the Veteran.  In the report, the provider noted that the Veteran's diabetes dates back to 2004.  In the February 2011 report, it was noted that the Veteran had a restricted or special diet.  It also noted that the Veteran took insulin and oral medications to regulate his blood sugar level.  There was no noted regulation of the Veteran's activities.  In short, the criteria for a 20 percent disability rating under DC 7913 were met in February 2011; but, the Veteran's symptomatology did not satisfy the criteria for a 40 percent disability rating.   See 38 C.F.R. § 4.119.

In light of the foregoing, the Board concludes that the criteria for a disability rating in excess of 20 percent are not met prior to January 2, 2014, as the weight of the evidence does not show that his diabetes resulted in the need for the regulation of activities as contemplated by a higher rating.  

As noted earlier, a 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are prescribed by a medical professional.  After review of the claims file, for the applicable claim window, the Board records first shows that the Veteran's activities were regulated as a result of his diabetes mellitus on January 2, 2014.  See Medical Treatment Record / Statement from Dr. K.H.  Dr. K.H. regulated strenuous occupational and recreation activities because, "strenuous activity not beneficial for him . . . and elevate sugar . . .."  Id.  When Dr. K.H. completed this statement, he provided the third and final element for a 40 percent disability rating under DC 7913.  Dr. K.H. did not note ketoacidosis or hypoglycemic reactions occurring at a frequency that would warrant a 60 percent disability rating.

In September 2016, a VA physician reviewed the databases that contain the Veteran's claims file and conducted an examination of the Veteran.  The VA physician confirmed the regulation of activities initiated by Dr. K.H in January 2014.  See September 2016 C&P Examination.   The VA physician also confirmed the Veteran's ongoing use of insulin and oral medication for control of blood sugar levels.  The Veteran reported zero incidents of ketoacidosis or hypoglycemic reactions during the prior year; therefore, the occurrence frequency did not satisfy the criteria for a 60 percent disability rating under DC 7913.

The Board has also considered the Veteran's lay statements that his disability is worse than it is currently evaluated.  The Veteran is competent to testify what symptoms he is experiencing.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  But, he cannot offer a lay opinion as to the specific level of disability of this disorder according to the appropriate diagnostic codes.  Id.   There is no evidence of record that a doctor has noted ketoacidosis or hypoglycemic reactions at the requisite frequency, which is a necessary element of the criteria for the next, 60 percent rating. 38 C.F.R. § 4.119, DC 7913.  Furthermore, lay assertions would not be legally competent for identification of ketoacidosis or hypoglycemic reactions.  See Camacho, 21 Vet. App. at 364; see also Jandreau v. Nicholson, 492 F.3d 1372, 1733, n.4 (lay persons not competent to diagnose cancer).  

Accordingly, the Board concludes that a disability rating of 40 percent is warranted for the Veteran's diabetes, effective January 2, 2014.  In the absence of evidence of ketoacidosis or hypoglycemic reactions (at the DC 7913-established frequency), the criteria for the next, 60 percent rating have not been met at any time during the appeal period.  38 C.F.R. § 4.119, DC 7913.  Ultimately, the weight of the evidence clearly establishes that the Veteran is entitled to a disability rating of 40 percent for his diabetes under DC 7913, effective January 2, 2014.  

IV. Extraschedular Consideration

The Board has additionally considered whether an extraschedular rating is warranted for the Veteran's diabetes.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. 111.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected diabetes disability on appeal with the established criteria found in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms," which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular 40 percent evaluation for the service-connected diabetes is inadequate.  The Veteran's symptoms related to diabetes include the need for medication, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, DC 7913.  All of his reported symptomatology is considered within the diagnostic criteria.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned 40 percent evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms for his service-connected diabetes.  

The Board notes that under the Federal Circuit's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected diabetes, the Veteran is service-connected for diabetic nephropathy with hypertension, bilateral gout, bilateral open angle glaucoma and cataracts, and erectile dysfunction.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and all of the symptoms are considered by the relevant diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

V. TDIU

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran does not contend, and the evidence does not show, that he is unemployable due to his service connected disabilities.  Accordingly, a TDIU claim due to diabetes has not been raised and, therefore, no action pursuant to Rice is necessary.  Id.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus prior to January 2, 2014 is denied.

A disability rating of 40 percent, but no greater, for diabetes mellitus, type II is granted, from January 2, 2014.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


